DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s election filed July 30, 2021.  Claims 1-16 and 21-24 are pending.   Non-elected claims 17-20 were canceled.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made of Group I, claims 1-16 and new claims 21-24 without traverse in Paper dated July 30, 2021.  
** Claims 17-20 were also canceled by Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-10,13-16,21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (2021/0280476).
Re-claim 1, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, comprising: a substrate 100 (Figs 1,14-15) having a central region and a periphery surrounding the central region, the substrate 100 including a plurality of testing contacts (e.g. 210 to 250 in Figs 8-9,14-15,1, paragraphs 17-23,66-69) disposed within the periphery and 
Re-claim 8, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, comprising: a first substrate 100 having a central region and a periphery surrounding the central region; a first testing contact 220 (Figs 8-9,4,14-15,1, paragraphs 17-23,66-69), a second testing contact 210, and a third testing contact 230-250 disposed within the periphery of the first substrate and spaced apart from each other; a second substrate 700 disposed on the first .
   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476) taken with Yearous (7,514,276).
Min teaches (at Figs 1-15; paragraphs 17-69) the semiconductor device package, as applied to claims 1-10,13-16,21-24 above, and fully repeated herein; Re-claim 11, as shown in Figs 14-15,13 of Min, the semiconductor device package further comprising a fourth testing contact 240 and a fifth testing contact 250 spaced apart from each other, wherein the first dummy pad 620/610 is laterally spaced apart from the fourth testing contact and the fifth testing contact; and Re-claim 12, wherein the third testing contact 230, the fourth testing contact 240, the fifth testing contact 250 surround the first dummy pad 620/610  (Figs 14-15,13).  
Re-claims 11-12, as described above to claim 11, Min already teaches wherein the first dummy pad is laterally spaced apart from the fourth testing contact and the fifth testing contact, but lacks having a sixth testing contact.

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Min by employing a plurality of test contacts including at least first to six test contacts which are surrounding the dummy pad, as taught by Yearous.  This is because of the desirability to enhance a quality of alignment of stacked chips and substrates.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822